PER CURIAM.
We are of opinion that tire evidence adduced well supported the conclusions that the transfer made by the bankrupt to the appellant a few days before the petition in bankruptcy was filed was a payment on an account which then no longer was an open one, and was made under such circumstances as to constitute it an illegal preference, with the result that the appellant was not entitled to have what was owing to -it from the bankrupt set off against the payment so made.. Mechanics’ Bank v. Ernst, 231 U. S. 60, 34 Sup. Ct. 22, 58 L. Ed. 121. The complaint against the decree appealed from is not sustainable.
That decree is affirmed.